UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OH_IO
EASTERN DIVISI(_`)N

JOI-IN PEDERSEN,

Case No. 2:18-cv-1323
Plaintiff, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

vi

DREAMS COME TRUE
AVIATION, LLC,

Defendant.

OPINION AND ORDER

This matter is before the Court on Defendant Dreams Corne True Aviation, LLC’s
(“DCT”) Motion to Dismiss (ECF No. 9); Plaintiff John Pedersen’s (“Mr. Pedersen”) Response
in Opposition (ECF No. 12); and DCT’s Reply brief (ECF No. 15). For the reasons that follow,
DCT’s Motion is DENlED. (ECF No. 9).

I.

Mr. Pedersen is a judgment creditor who currently resides in Middleton, Wisconsin.
(Compl. 11 1, ECF No. 1). On July 15, 2013, the Eighteenth Judicial Circuit Court in Brevard
County, Florida awarded Mr. Pedersen a judgment of $3,7 14,296.90 plus interest at 6% per year
against Evektor-Aerotechnik a.s. (“Evektor”). (Id. 11 6). Evektor, a company based out of the
Czech Republic, has failed to satisfy any portion of the judgment (Id. 11 7). According to Mr.
Pedersen, Evektor does not have sufficient property in the United States to satisfy the judgment
(Id. 11 8).

DCT is “Evektor’s North American Parts Dealer and Midwest USA Ajrcraft Sales

Representative,” as well as “Evektor Technical Support for Light Sport maintenance facilities

across the United States and Canada.” (Id. 11 10). Mr. Pedersen alleges that DCT owes funds to
Evektor and potentially to a “sole proprietorship, partnership, or corporate entity controlled by”
Evektor. (Id.). Mr. Pedersen further alleges that he is unaware of the amount DCT owes to
Evelctor and any other entity controlled by Evektor. (Id.).

Mr. Pedersen filed suit against DCT on October 26, 2018, seeking a creditor’s bill under
Ohio Revised Code § 2333.01 against DCT for any funds owed or about to be owed to Evclctor
and any sole proprietorship, partnership, joint venture, or corporate entity controlled by Evektor.
(Cornpl. 11 9). On December 11, 2018, DCT moved to dismiss Mr. Pedersen’s Cornplaint
pursuant to Federal Rule of Civil Procedure (“Rule”) l2(b)(7) for failure to join an indispensable
party under Rule 19. (ECF No. 9). Mr. Pedersen Hled his Response in Opposition on December
26, 2018 (ECF No. 12), and DCT filed its Reply brief on January 9, 2019 (ECF No. 15). DCT’s
Motion is ripe for review.

II.

Rule 19 requires the Court to engage in a three-step inquiry when determining whether a
case should continue in the absence of a particular party. See Local 6 70, United Rubber v.
Internarional Union, United Rubber, 822 F.2d 613, 618 (6th Cir. 1987); Paz'neWebber, Inc. v.
Cohen, 276 F.3d 197, 200 (6th Cir. 2001). First, the Court must determine if the absent party is a
“necessary” party. Id. The absent party qualiHes as a necessary party if either: (1) complete
relief cannot be accorded among the current parties; or (2) a ruling on the complaint in the
party’s absence may impair that party’s ability to protect its interests or subject current parties to
a substantial risk of inconsistent obligations Fed. R. Civ. Proc. l9(a).

If the Court decides the absent party is not a necessary party, neither joinder nor further

analysis is required. Local 6 70, United Rubber, 822 F.2d at 618. However, if the absent party is

deemed necessary, the Court must proceed to step two_determining whether joinder is feasible,
Id. Rule 19 requires joinder where the necessary absent party is “subject to service of process
and “will not deprive the court of subject-matter jurisdiction.” Fed. R. CiV. P. 19(a)(l). See also
Painewebber, 276 F.3d at 200 (iinding that joinder is feasible where the necessary party is
“subj ect to personal jurisdiction and can be joined without eliminating the basis for subject
matter jurisdiction”). In addition, Rule 19 notes that joinder is not feasible where “a joined party
objects to venue and the joinder would make venue improper.” Fed. R. Civ. P. 19(a)(3). See
also Local 6 70, United Rubber, 822 F.3d at 618 (“If personal jurisdiction is present, the party
shall be joined; however, in the absence of personal jurisdiction (or if venue as to the joined
party is improper), the party cannot properly be brought before the court”) (emphasis in original).

Third, if the Court determines that joinder is not feasible, the Court must decide whether:
(1) the case should proceed without the necessary party, or (2) the case should be dismissed
because the necessary party is “indispensable” under Rule 19(b). Id. Rule 19(b) instructs courts
to weigh this question in “equity and good conscience,” with four factors in mind: (1) the extent
to which a judgment rendered in the party’s absence might be prejudicial to that party or existing
parties; (2) the extent to which the court may lessen or avoid prejudice; (3) Whether the court can
render adequate judgment in the party’s absence; (4) whether the plaintiff will have an adequate
remedy if the action is dismissed for nonjoinder. Fed. R. Civ. P. l9(b).

Finally, the Sixth Circuit has held that Rule 19 requires a pragmatic analysis. Keweenaw
Bay Indian Communily v. Michigan,ll F.3d 1341, 1345-46 (6th Cir. 1993). “Simply because
some forms of relief might not be available due to the absence of certain parties, the entire suit

should not be dismissed if meaningful relief can still be accorded.” Id.

III.
A. Is Evektor a Necessary Party Under Rule 19(a)?

DCT argues that Evektor is a necessary party under Rule 19(a)(1)(B)(i) and should be
joined if feasible, (Mot. to Dismiss at 4, ECF No. 9). DCT contends that Evektor has the
strongest interest possible in the action because it involves money owed or money that will be
owed to Evektor. (Mot. to Dismiss at 4). DCT also points out that a creditor’s bill against DCT
will close the American market to Evektor because “it Would make no economic sense for
Evektor to fulfill DCT’s orders for planes and parts when Evektor has no hope of getting paid for
those parts.” (Id.). Finally, DCT argues that, without joinder, the action would impair or impede
Evektor’s ability to protect its interest and market presence. (Irl.).

Mr. Pedersen points out that Ohio law does not require judgment debtors to be made
parties to creditors’ claims and garnishment actions. (Opp’n at 4). Citing Ohio Revised Code
(“O.R.C.”) § 2333.01, Mr. Pedersen argues the statutory language permits “an unpaid judgment
creditor to place a lien on iilture payments held by a third party to an uncollectible judgment
debtor”_it does not require the judgment debtor to be a party. (Id. at 1-2). In addition, Mr.
Pedersen cites In re Estate of Mason, 109 Ohio St. 3d 532 (2006), in which a group of competing
judgment creditors levied creditor and garnishment claims against the heir of an estate. Mr.
Pedersen avers that “Richard Mason, the heir and judgment debtor, did not seem to [be] a party
[to] the action either in the context of garnishment or the creditor’s bill.” (Opp’n at 4).
Analogizing the present case to In re Estate of Mason, Mr. Pedersen argues “that joinder of the
judgment debtor is completely unnecessary.” (Id. ). Moreover, Mr. Pedersen avers that joinder

will delay proceedings because he will have to: (1) amend the Complaint, and (2) effectuate

service of process under the Hague Convention for the Service Abroad of Judicial Documents.
(Id. at 5).

The Court finds Mr. Pedersen’s arguments unpersuasive Mr. Pedersen does not dispute
that Evektor has a financial interest in this case. ln fact, he acknowledges that “[s]ince DCT may
owe Evektor-Aerotechnik money in the f`uture, a creditor’s bill is clearly the correct means to
levy the future interests of Evektor-Aerotechnik.” (Id.). Although DCT has not sold an Evketor
plane in the last two years, it has sold parts. (Minnich Decl. 11 6, ECF No. 9-1). Thus, it is
reasonable to anticipate future sales from DCT. Moreover, Evektor’s interest in this litigation
extends beyond DCT’s part sales. Without DCT, Evektor has no economic foothold in the
American market

Furthermore, Mr. Pedersen’s reliance on O.R.C. § 2333.01 and In re Estate of Mason is
misplaced. Nothing in Rule 19 suggests that necessary parties must be defined in the language
of the statute at issue. Nor does Rule 19 mandate that judgment debtors are always necessary
parties in creditor or garnishment actions. Consequently, whether the In re Estate of Mason
judgment debtor was a necessary party in that action has no bearing on whether Evektor is a
necessary party in this one. However, as DTC points out in its Reply brief, at least one Ohio
court has indicated that debtors are necessary parties in creditor actions as a matter of course.
(Reply at 1, ECF No. 15) (citing Shor v. Hutton, 50 Ohio App. 349, 350 (Ohio Ct. App. 1935))
(“It was a creditor’s bill, and, of course, the debtor as well as the third person were necessary
parties to that action”) (emphasis added).

Accordingly, Evektor is “so situated that disposing of the action” in its absence may

impede its ability to protect its business interests. Therefore, the Court finds that Evektor is a

necessary party pursuant to Rule l9(a).

B. Is Joinder Feasible?

Since Evektor is a necessary party, the Court must next determine whether joinder is
feasible, To be feasibly joined, Evektor must be “subject to service of process and [its] joinder
[must] not deprive the court of subject-matter jurisdiction.” Fed. R. Civ. P. 19(a)(1). See also
Painewebber, 276 F.3d at 200 (finding that a necessary party may only be feasibly joined if it is
“subject to personal jurisdiction and can be joined without eliminating the basis for subject
matter jurisdiction”).

DCT contends “this Court can exercise personal jurisdiction over Evektor and that an
Order requiring Plaintiff to join Evektor as a party Would likely permit him to avoid dismissal
under Fed. R. Civ. P. 12(b)(7).” (Mot. to Dismiss at 4-5). Mr. Pedersen does not dispute that
the Court has personal jurisdiction and subject matter jurisdiction over Evektor. Rather, Mr.
Pedersen points out that if Evektor were made a party to this action, “a separate summons Would
have to be issued_and service of process effectuated under the Hague Convention for the
Service Abroad of Judicial Documents.” (Opp’n at 5). Mr. Pedersen argues joining Evektor
would substantially delay the proceedings because “[t]he last time the Plaintiff served Evektor-
Aerotechnik it took over a year for the Czech Ministry of Justice to effectuate service-exclusive
of any additional time required for translation.” (Ia'.).

Under Rule 4(f)(1), “an individual . . . may be served at a place not within any judicial
district of the United States: (1) by any internally agreed upon means of service that is
reasonably calculated to give notice, such as those authorized by the Hague Convention on the
Service Abroad (“Hague Service Convention”) of Judicial and Extrajudicial Documents . . .”
Article 10 of the Hague Service Convention provides that, as long as:

the State of destination does not object, the present Convention shall not interfere
with_the freedom of judicial officers, officials or other competent persons of the

State of origin to effect service of judicial documents directly through the judicial
officers, ochials or other competent persons of the State of destination, . . .

Hague Convention, November 15, 1965, 20 U.S.T. 361, Article 10.

In Zobel v. Contech Enterprz`ses, 170 F. Supp. 3d 1041, 1049 (S.D. Ohio 2016), this
Court held that Article 10(a) permits service of process on international defendants via registered
mail, as long as the receiving country does not object See also Sibley vo Alcan, Inc., 400 F,
Supp. 2d 1051, 1055 (N.D. Ohio 2005) (“this Court holds that service of process by registered
mail from the Clerk of Courts of the district in which a case is filed to a Canadian defendant is
permitted by Article lO(a) of the Hague Convention”). Furthermore, in JTG of Nashville, Inc. v.
Rhythm Band, Inc., 693 F. Supp. 623, 627 (M.D. Tenn. 1988), a sister district court found that
joinder of a necessary foreign party was feasible because it did “not appear to present
jurisdictional problems and [was] amenable to service of process according to the Convention of
the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters.”

Here, Mr. Pedersen does not dispute that the Czech Republic is a participating nation in
the Hague Service Convention. In fact, Mr. Pedersen notes that the Czech Ministry of Justice
served Evektor in his previous suit (Opp’n at 5). Moreover, Mr. Pedersen acknowledges “there
is no dispute that Evektor-Aerotechnik can be served under the Hague Convention for the
Service Abroad of Judicial Documents_so this action [does] not need to be dismissed.” (Id. at
4). Accordingly, the Court finds that joinder is feasible under Rule 19.
C. Is Evektor an Indispensable Pal‘ty?

As Evektor can be feasibly joined, the Court need not address whether it is an
indispensable party pursuant to Rule 19(b). JTC of Nashville, 693 F. Supp. at 628 (“Only where

joinder is not feasible Will the question of the party’s indispensability arise”).

IV.

For the foregoing reasons, DCT’s Motion to Dismiss is DENIED. (ECF No. 9). Mr.
Pedersen is DIRECTED to serve Evektor within 30 days of the date of this Opinion and Order
as an additional party defendant In the event that either Mr. Pedersen or Evektor fails to comply
with this Opinion and Order, the Court shall reconsider DCT’s Motion to Dismiss for Failure to
Join an Indispensable Party. (ECF No. 9).

IT IS SO ORDERED.

 

5 el ".Lol't w
DATE EM. sARGUs, JR.
c ITED sTATEs DISTRICT JUDGE

